UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 OR ☐ TRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-34142 OAK VALLEY BANCORP (Exact name of registrant as specified in its charter) California 26-2326676 State or other jurisdiction of I.R.S. Employer incorporation or organization Identification No. 125 N. Third Ave., Oakdale, CA 95361 (Address of principal executive offices) (209) 848-2265 Issuer’s telephone number Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1)has filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ (Do not check if a smaller reporting company) Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ☐ No ☒ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 8 ,083,705 shares of common stock outstanding as of May 8, 2017. Oak Valley Bancorp March 31, 2017 Table of Contents Page PARTI – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets at March 31, 2017(Unaudited) and December31, 2016 3 Condensed Consolidated Statements of Income for the Threemonth period Ended March 31, 2017 and March 31, 2016 (Unaudited) 4 Condensed Consolidated Statements of Comprehensive Income for the Threemonth period Ended March 31, 2017 and March 31, 2016 (Unaudited) 5 Condensed Consolidated Statements of Changes of Shareholders’ Equity for the Year Ended December 31, 2016 and the Three-month period Ended March 31, 2017 (Unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Three-month periods Ended March 31, 2017 and March 31, 2016 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 42 PARTII – OTHER INFORMATION 43 Item 1. Legal Proceedings 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Mine Safety Disclosures 43 Item 5. Other Information 43 Item 6. Exhibits 44 2 PART I – FINANCIAL STATEMENTS OAK VALLEY BANCORP CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (dollars in thousands) March 31, December 31, ASSETS Cash and due from banks $ 154,945 $ 179,025 Federal funds sold 12,770 11,785 Cash and cash equivalents 167,715 190,810 Securities available for sale 169,869 160,333 Loans, net of allowance for loan loss of $7,827 and $7,832 at March 31, 2017 and December 31, 2016, respectively 603,075 601,104 Bank premises and equipment, net 13,443 13,688 Other real estate owned 1,210 1,210 Interest receivable and other assets 34,567 34,965 $ 989,879 $ 1,002,110 LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits $ 899,169 $ 914,093 Interest payable and other liabilities 6,649 5,567 Total liabilities 905,818 919,660 Commitments and contingencies Shareholders’ equity Common stock, no par value; 50,000,000 shares authorized, 8,082,205 and 8,088,455 shares issued and outstanding at March 31, 2017 and December 31, 2016, respectively 24,682 24,682 Additional paid-in capital 3,506 3,473 Retained earnings 55,716 54,520 Accumulated other comprehensive income (loss), net of tax 157 ) Total shareholders’ equity 84,061 82,450 $ 989,879 $ 1,002,110 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 OAK VALLEY BANCORP CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (dollars in thousands, except per share amounts) THREE MONTHS ENDED MARCH 31, INTEREST INCOME Interest and fees on loans $ $ 6,548 Interest on securities available for sale 1,074 977 Interest on federal funds sold 15 9 Interest on deposits with banks 301 176 Total interest income 8,311 7,710 INTEREST EXPENSE Deposits 229 168 Total interest expense 229 168 Net interest income 8,082 7,542 Provision for loan losses 0 200 Net interest income after provision for loan losses 8,082 7,342 OTHER INCOME Service charges on deposits 335 333 Earnings on cash surrender value of life insurance 128 108 Mortgage commissions 62 46 Gains on called securities 389 6 Other 557 544 Total non-interest income 1,471 1,037 OTHER EXPENSES Salaries and employee benefits 3,612 3,355 Occupancy expenses 856 838 Data processing fees 346 471 Regulatory assessments (FDIC & DBO) 144 157 Other operating expenses 1,249 1,366 Total non-interest expense 6,207 6,187 Net income before provision for income taxes 3,346 2,192 PROVISION FOR INCOME TAXES 1,139 683 NET INCOME $ 2,207 $ 1,509 NET INCOME PER COMMON SHARE $ 0.27 $ 0.19 NET INCOME PER DILUTED COMMON SHARE $ 0.27 $ 0.19 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 OAK VALLEY BANCORP CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) THREE MONTHS ENDED MARCH 31, (in thousands) Net income $ 2,207 $ 1,509 Other comprehensive income: Unrealized holding gains on securities arising during the current period, net of tax effect of $428 thousand and $69 thousand for the periods ending March 31, 2017 and 2016, respectively 611 99 Reclassification adjustment due to net gains realized on calls of securities, net of tax effect of $160 thousand and $2 thousand for the periods ending March 31, 2017 and 2016, respectively ) (4 ) Other comprehensive income 382 95 Comprehensive income $ 2,589 $ 1,604 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 OAK VALLEY BANCORP CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (UNAUDITED) YEAR ENDED DECEMBER 31, 2, 2017 Accumulated Additional Other Total Common Stock Paid-in Retained Comprehensive Shareholders’ (dollars in thousands) Shares Amount Capital Earnings Income (Loss) Equity Balances, January 1, 2016 8,078,155 $ 24,682 $ 3,217 $ 48,795 $ 1,569 $ 78,263 Restricted stock issued 17,000 0 Restricted stock forfeited ) 0 Cash dividends declared ) ) Stock based compensation 256 256 Other comprehensive loss ) ) Net income 7,665 7,665 Balances, December 31, 2016 8,088,455 $ 24,682 $ 3,473 $ 54,520 $ ) $ 82,450 Restricted stock issued 0 Restricted stock forfeited ) 0 Cash dividends declared ) ) Stock based compensation 33 33 Other comprehensive income 382 382 Net income 2,207 2,207 Balances, March 31, 2017 8,082,205 $ 24,682 $ 3,506 $ 55,716 $ 157 $ 84,061 The accompanying notes are an integral part of these condensed consolidated financial statements 6 OAK VALLEY BANCORP CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) THREE MONTHS ENDED MARCH 31, (dollars in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 2,207 $ 1,509 Adjustments to reconcile net earnings to net cash from operating activities: Provision for loan losses 0 200 Increase in deferred fees/costs, net 61 173 Depreciation 292 327 Amortization of investment securities, net 175 74 Stock based compensation 33 63 Gain on sale of premises and equipment 0 (1 ) Gain on sales and calls of available for sale securities ) (6 ) Earnings on cash surrender value of life insurance ) ) Increase in interest payable and other liabilities 1,082 266 Decrease (increase) in interest receivable 305 ) Increase in other assets ) ) Net cash from operating activities 3,591 2,446 CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of available for sale securities ) ) Proceeds from maturities, calls, and principal paydowns of securities available for sale 3,781 3,153 Net increase in loans ) ) Proceeds from sales of premises and equipment 0 1 Net purchases of premises and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Shareholder cash dividends paid ) ) Net (decrease) increase in demand deposits and savings accounts ) 7,820 Net decrease in time deposits ) ) Net cash (used in) from financing activities ) 6,779 NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period 190,810 190,603 CASH AND CASH EQUIVALENTS, end of period $ 167,715 $ 159,568 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ 231 $ 170 Income taxes $ 0 $ 0 NON-CASH INVESTING ACTIVITIES: Change in unrealized gain on available-for-sale securities $ $ 161 The accompanying notes are an integral part of these condensed consolidated financial statements. 7 OAK VALLEY BANCORP NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – BASIS OF PRESENTATION On July3, 2008 (the “Effective Date”), a bank holding company reorganization was completed whereby Oak Valley Bancorp (“Bancorp”) became the parent holding company for Oak Valley Community Bank ( the “Bank”).On the Effective Date, a tax-free exchange was completed whereby each outstanding share of the Company was converted into one share of Bancorp and the Company became the sole wholly-owned subsidiary of the holding company. The consolidated financial statements include the accounts of Bancorp and its wholly-owned bank subsidiary. All material intercompany transactions have been eliminated. In the opinion of Management, the consolidated financial statements contain all adjustments necessary to present fairly the financial position, results of operations, changes in shareholders’ equity and cash flows.All adjustments are of a normal, recurring nature. The interim consolidated financial statements included in this report are unaudited but reflect all adjustments which, in the opinion of management, are necessary for a fair presentation of the financial position and results of operations for the interim periods presented. All such adjustments are of a normal recurring nature. The results of operations for the three month period ended March 31, 2017 are not necessarily indicative of the results of a full year’s operations. Certain prior year amounts have been reclassified to conform to the current year presentation. There was no effect on net income or shareholders’ equity as a result of reclassifications. For further information, refer to the audited consolidated financial statements and footnotes included in the Company’s Form 10-K for the year ended December31, 2016. Oak Valley Community Bank is a California State chartered bank. The Company was incorporated under the laws of the state of California on May31, 1990, and began operations in Oakdale on May28, 1991. The Company operates branches in Oakdale, Sonora, Bridgeport, Bishop, Mammoth Lakes, Modesto, Manteca, Patterson, Turlock, Ripon, Stockton, and Escalon, California. The Bridgeport, Mammoth Lakes, and Bishop branches operate as a separate division, Eastern Sierra Community Bank. The Company’s primary source of revenue is providing loans to customers who are predominantly middle-market businesses. On December 23, 2015, the Company completed its acquisition of Mother Lode Bank (“MLB”), a California state-chartered bank headquartered in Sonora, California, in a transaction in which Mother Lode Bank was merged with and into the Bank, with the Bank as the surviving company in the transaction. The purchase price for Mother Lode Bank was approximately $7.3 million. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant accounting estimates reflected in the Company’s consolidated financial statements include the allowance for loan losses, accounting for income taxes, fair value measurements, and the determination, recognition and measurement of impaired loans. Actual results could differ from these estimates. NOTE 2 – RECENT ACCOUNTING PRONOUNCEMENTS In May 2014, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2014-09, Revenue from Contracts with Customers (Topic 606). This ASU is a converged standard involving FASB and International Financial Reporting Standards that provides a single comprehensive revenue recognition model for all contracts with customers across transactions and industries. The core principal of the guidance is that an entity should recognize revenue to depict the transfer of promised goods or services to customers in an amount and at a time that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. Subsequent updates related to Revenue from Contracts with Customers (Topic 606) are as follows: ● August 2o. 2015-14 - Deferral of the Effective Date, institutes a one-year deferral of the effective date of this amendment to annual reporting periods beginning after December 15, 2017. Early application is permitted only as of annual periods beginning after December 15, 2016, including interim reporting periods within that reporting period. ● March 2o. 2016-08 - Principal versus Agent Considerations (Reporting Revenue Gross versus Net), clarifies the implementation guidance on principal versus agent considerations and on the use of indicators that assist an entity in determining whether it controls a specified good or service before it is transferred to the customer. ● April 2o. 2016-10 - Identifying Performance Obligations and Licensing, provides guidance in determining performance obligations in a contract with a customer and clarifies whether a promise to grant a license provides a right to access or the right to use intellectual property. ● May 2o. 2016-12 - Narrow Scope Improvements and Practical Expedients, gives further guidance on assessing collectability, presentation of sales taxes, noncash consideration, and completed contracts and contract modifications at transition. 8 We are currently evaluating the provisions of these updates and will be monitoring developments and additional guidance to determine the potential impact the new standards will have on our financial condition and results of operations. In September, 2015, the FASB issued ASU No. 2015-16, Simplifying the Accounting for Measurement Period Adjustments (Topic 805). This ASU eliminates the requirement to restate prior period financial statements for measurement period adjustments to assets acquired and liabilities assumed in a business combination. The new guidance under this update requires the cumulative impact of measurement period adjustments be recognized in the period the adjustment is determined. This update does not change what constitutes a measurement period adjustment, nor does it change the length of the measurement period. The new standard is effective for interim annual periods beginning after December 15, 2015 and should be applied prospectively to measurement period adjustments that occur after the effective date. The adoption of this update is not expected to have a material impact on the Company’s consolidated financial statements. In January 2016, the FASB issued ASU No. 2016-01, Financial Instruments - Overall (Subtopic 825-10) : Recognition and Measurement of Financial Assets and Financial Liabilities. The amendments in this ASU make improvements to GAAP related to financial instruments that include the following as applicable to us. ● Equity investments, except for those accounted for under the equity method of accounting or those that result in consolidation of the investee, are required to be measured at fair value with changes in fair value recognized in net income. However, an entity may choose to measure equity investments that do not have readily determinable fair values at cost minus impairment, if any, plus or minus changes resulting from observable price changes in orderly transactions for the identical or a similar investment of the same issuer. ● Simplifies the impairment assessment of equity investments without readily determinable fair values by requiring a qualitative assessment to identify impairment - if impairment exists, this requires measuring the investment at fair value. ● Eliminates the requirement for public companies to disclose the method(s) and significant assumptions used to estimate the fair value that is currently required to be disclosed for financial instruments measured at amortized cost on the balance sheet. ● Public companies will be required to use the exit price notion when measuring the fair value of financial instruments for disclosure purposes. ● Requires separate presentation of financial assets and financial liabilities by measurement category and form of financial asset on the balance sheet or the accompanying notes to the financial statements. ● The reporting entity should evaluate the need for a valuation allowance on a deferred tax asset related to available-for-sale securities in combination with the entity's other deferred tax assets. ASU 2016-01 is effective for public business entities for fiscal years beginning after December 15, 2017, including interim periods within those fiscal years. This ASU will impact our financial statement disclosures, however, we do not expect this ASU to have a material impact on our financial condition or results of operations. In February 2016, the FASB issued ASU No. 2016-02, Leases (Topic 842). This ASU was issued to increase transparency and comparability among organizations by recognizing lease assets and lease liabilities, including leases classified as operating leases under previous GAAP, on the balance sheet and requiring additional disclosures of key information about leasing arrangements. ASU 2016-02 is effective for annual periods, including interim periods within those annual periods beginning after December 15, 2018 and requires a modified retrospective approach to adoption. Early application of the amendments is permitted. While the Company has not quantified the impact to its balance sheet, it does expect the adoption of this ASU will result in a gross-up in its balance sheet as a result of recording a right-of-use asset and a lease liability for each lease, which is expected to increase our leverage ratio by less than one percent. In March 2016, FASB issued ASU 2016-09, Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting. The amendments in ASU 2016-09 simplify several aspects of the accounting for share-based payment award transactions, including: (a) income tax consequences; (b) classification of awards as either equity or liabilities; and (c) classification on the statement of cash flows. The amendments are effective for public companies for annual periods beginning after December 15, 2016, and interim periods within those annual periods. Early adoption is permitted for any interim or annual period. The Company adopted this ASU for the full fiscal year of 2016 and it did not have a significant impact on its consolidated financial statements. In June2016, the FASB issued ASU No.2016-13, Financial Instruments – Credit Losses (Topic 326). This update changes the methodology used by financial institutions under current U.S. GAAP to recognize credit losses in the financial statements. Currently, U.S. GAAP requires the use of the incurred loss model, whereby financial institutions recognize in current period earnings, incurred credit losses and those inherent in the financial statements, as of the date of the balance sheet. This guidance results in a new model for estimating the allowance for loan and lease losses, commonly referred to as the Current Expected Credit Loss (“CECL”) model. Under the CECL model, financial institutions are required to estimate future credit losses and recognize those losses in current period earnings. The amendments within the update are effective for fiscal years and all interim periods beginning after December15, 2019, with early adoption permitted. Upon adoption of the amendments within this update, the Company will be required to make a cumulative-effect adjustment to the opening balance of retained earnings in the year of adoption. The Company is currently in the process of evaluating the impact the adoption of this update will have on its financial statements. While the Company has not quantified the impact of this ASU, it does expect changing from the current incurred loss model to an expected loss model will result in an earlier recognition of losses, and an increase to our allowance for loan losses. 9 In August2016, the FASB issued ASU No.2016-15, Statement of Cash Flows – Classification of Certain Cash Receipts and Cash Payments (Topic 230). This update clarifies how entities should classify certain cash receipts and cash payments on the statement of cash flows with the objective of reducing the existing diversity in practice related to eight specific cash flow issues. The amendments in this update are effective for annual periods beginning after December15, 2017, and interim periods within those fiscal years. Early adoption is permitted. The Company does not expect the adoption of the amendments within this update will have a material impact on the Company’s financial statements. In January 2017, FASB issued ASU 2017-03, Accounting Changes and Error Corrections (Topic 250) and Investments - Equity Method and Joint Ventures (Topic 323): Amendments to SEC Paragraphs Pursuant to Staff Announcements at the September 22, 2016 and November 17, 2eetings. These amendments apply to ASU 2014-9 (Revenue from Contracts with Customers), ASU 2016-02 (Leases), and ASU 2016-13 (Financial Instruments - Credit Losses). The Company does not expect these amendments to have a significant impact on its consolidated financial statements. NOTE 3 – SECURITIES The amortized cost and estimated fair values of debt securities as of March 31, 2017 are as follows: (dollars in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Available-for-sale securities: U.S. agencies $ 28,097 $ 535 $ ) $ 28,442 Collateralized mortgage obligations 4,013 7 ) 3,977 Municipalities 78,517 1,356 ) 79,388 SBA pools 13,592 0 ) 13,540 Corporate debt 21,352 112 ) 20,685 Asset backed securities 20,746 39 ) 20,767 Mutual fund 3,285 0 ) 3,070 $ 169,602 $ 2,049 $ ) $ 169,869 The following tables detail the gross unrealized losses and fair values aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position at March 31, 2017. (dollars in thousands) Less than 12 months 12 months or more Total Description of Securities Fair Value Unrealized Loss Fair Value Unrealized Loss Fair Value Unrealized Loss U.S. agencies $ 9,227 $ ) $ 0 $ 0 $ 9,227 $ ) Collateralized mortgage obligations 3,131 ) 0 0 3,131 ) Municipalities 27,488 ) 1,100 ) 28,588 ) SBA pools 8,387 ) 743 (4 ) 9,130 ) Corporate debt 7,045 ) 8,702 ) 15,747 ) Asset backed securities 0 0 8,273 ) 8,273 ) Mutual fund 0 0 3,070 ) 3,070 ) Total temporarily impaired securities $ 55,278 $ ) $ 21,888 $ ) $ 77,166 $ ) At March 31, 2017, there were two U.S municipalities, two SBA pools, four corporate debts, five asset backed securities and one mutual fund that comprised the total securities in an unrealized loss position for greater than 12 months and seven U.S. agencies, two collateralized mortgage obligations, twenty-six municipalities, four SBA pools and eight corporate debts that make up the total securities in a loss position for less than 12 months. Management periodically evaluates each available-for-sale investment security in an unrealized loss position to determine if the impairment is temporary or other than temporary. This evaluation encompasses various factors including, the nature of the investment, the cause of the impairment, the severity and duration of the impairment, credit ratings and other credit related factors such as third party guarantees and volatility of the security’s fair value. Management has determined that no investment security is other than temporarily impaired. The unrealized losses are due primarily to interest rate changes and the Company does not intend to sell the securities and it is not likely that we will be required to sell the securities before the earlier of the forecasted recovery or the maturity of the underlying investment security. 10 The amortized cost and estimated fair value of investment securities at March 31, 2017, by contractual maturity or call date, are shown below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. (dollars in thousands) Amortized Fair Cost Value Available-for-sale securities: Due in one year or less $ $ Due after one year through five years Due after five years through ten years Due after ten years $ $ The amortized cost and estimated fair values of debt securities as of December31, 2016, are as follows: (dollars in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Available-for-sale securities: U.S. agencies $ 27,879 $ 616 $ ) $ 28,286 Collateralized mortgage obligations 4,159 7 ) 4,109 Municipalities 77,957 1,318 ) 78,329 SBA pools 7,219 0 ) 7,168 Corporate debt 21,349 81 ) 20,563 Asset backed securities 18,888 32 ) 18,819 Mutual fund 3,264 0 ) 3,059 $ 160,715 $ 2,054 $ ) $ 160,333 The following tables detail the gross unrealized losses and fair values aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position at December31, 2016. (dollars in thousands) Less than 12 months 12 months or more Total Description of Securities Fair Value Unrealized Loss Fair Value Unrealized Loss Fair Value Unrealized Loss U.S. agencies $ 8,769 $ ) $ 718 $ (1 ) $ 9,487 $ ) Collateralized mortgage obligations 3,166 ) 0 0 3,166 ) Municipalities 45,137 ) 402 ) 45,539 ) SBA pools 6,415 ) 753 (5 ) 7,168 ) Corporate debt 12,776 ) 2,884 ) 15,660 ) Asset backed securities 2,576 ) 8,272 ) 10,848 ) Mutual fund 0 0 3,059 ) 3,059 ) Total temporarily impaired securities $ 78,839 $ ) $ 16,088 $ ) $ 94,927 $ ) 11 We recognized gross gains of $389,000 for the three month period ended March 31, 2017, on certain available-for-sale securities that were called, which compares to $6,000 in the same period of 2016. There were no securities sold during the first three months of 2017 or 2016. Securities carried at $96,257,000 and $89,362,000 at March 31, 2017 and December31, 2016, respectively, were pledged to secure deposits of public funds. NOTE 4 – LOANS Our customers are primarily located in Stanislaus, San Joaquin, Tuolumne, Inyo, and Mono Counties. As of March 31, 2017, approximately 79% of the Company’s loans are commercial real estate loans which include construction loans. Approximately 11% of the Company’s loans are for general commercial uses including professional, retail, and small business. Additionally, 6% of the Company’s loans are for residential real estate and other consumer loans. The remaining 4% are agriculture loans. Loan totals were as follows: (in thousands) March 31, 2017 December 31, 2016 Commercial real estate: Commercial real estate- construction $ 21,063 $ 23,378 Commercial real estate- mortgages 397,320 389,495 Land 11,184 9,823 Farmland 55,803 56,159 Commercial and industrial 65,247 64,201 Consumer 714 767 Consumer residential 37,290 38,672 Agriculture 24,273 28,454 Total loans 612,894 610,949 Less: Deferred loan fees and costs, net ) ) Allowance for loan losses ) ) Net loans $ 603,075 $ 601,104 Loan Origination/Risk Management. The Company has certain lending policies and procedures in place that are designed to maximize loan income within an acceptable level of risk. Management reviews and approves these policies and procedures on a regular basis. A reporting system supplements the review process by providing management with frequent reports related to loan production, loan quality, concentration of credit, loan delinquencies and non-performing and potential problem loans. Diversification in the loan portfolio is a means of managing risk associated with fluctuations in economic conditions. Commercial and industrial loans are underwritten after evaluating and understanding the borrower’s ability to operate profitably and prudently expand its business. Underwriting standards are designed to promote relationship banking rather than transactional banking. Once it is determined that the borrower’s management possesses sound ethics and solid business acumen, our management examines current and projected cash flows to determine the ability of the borrower to repay their obligations as agreed. Commercial and industrial loans are primarily made based on the identified cash flows of the borrower and secondarily on the underlying collateral provided by the borrower. The cash flows of borrowers, however, may not be as expected and the collateral securing these loans may fluctuate in value. Most commercial and industrial loans are secured by the assets being financed or other business assets such as accounts receivable or inventory and may incorporate a personal guarantee; however, some short-term loans may be made on an unsecured basis. In the case of loans secured by accounts receivable, the availability of funds for the repayment of these loans may be substantially dependent on the ability of the borrower to collect amounts due from its customers. Commercial real estate loans are subject to underwriting standards and processes similar to commercial and industrial loans, in addition to those of real estate loans. These loans are viewed primarily as cash flow loans and secondarily as loans secured by real estate. Commercial real estate lending typically involves higher loan principal amounts and the repayment of these loans is generally largely dependent on the successful operation of the property securing the loan or the business conducted on the property securing the loan. Commercial real estate loans may be more adversely affected by conditions in the real estate markets or in the general economy. The properties securing the Company’s commercial real estate portfolio are diverse in terms of type and geographic location. This diversity helps reduce the Company’s exposure to adverse economic events that affect any single market or industry. Management monitors and evaluates commercial real estate loans based on collateral, geography and risk grade criteria. As a general rule, the Company avoids financing single-purpose projects unless other underwriting factors are present to help mitigate risk. The Company also utilizes third-party experts to provide insight and guidance about economic conditions and trends affecting market areas it serves. In addition, management tracks the level of owner-occupied commercial real estate loans versus non-owner occupied loans. At March 31, 2017 and December 31, 2016, commercial real estate loans equal to approximately 40.2% and 40.9%, respectively, of the outstanding principal balance of our commercial real estate loans were secured by owner-occupied properties. 12 With respect to loans to developers and builders that are secured by non-owner occupied properties that the Company may originate from time to time, the Company generally requires the borrower to have had an existing relationship with the Company and have a proven record of success. Construction loans are underwritten utilizing feasibility studies, independent appraisal reviews, sensitivity analysis of absorption and lease rates and financial analysis of the developers and property owners. Construction loans are generally based upon estimates of costs and value associated with the complete project. These estimates may be inaccurate. Construction loans often involve the disbursement of substantial funds with repayment substantially dependent on the success of the ultimate project. Sources of repayment for these types of loans may be pre-committed permanent loans from approved long-term lenders, sales of developed property or an interim loan commitment from the Company until permanent financing is obtained. These loans are closely monitored by on-site inspections and are considered to have higher risks than other real estate loans due to their ultimate repayment being sensitive to interest rate changes, governmental regulation of real property, general economic conditions and the availability of long-term financing. Agricultural production, real estate and development lending is susceptible to credit risks including adverse weather conditions, pest and disease, as well as market price fluctuations and foreign competition. Agricultural loan underwriting standards are maintained by following Company policies and procedures in place to minimize risk in this lending segment. These standards consist of limiting credit to experienced farmers who have demonstrated farm management capabilities, requiring cash flow projections displaying margins sufficient for repayment from normal farm operations along with equity injected as required by policy, as well as providing adequate secondary repayment and sponsorship including satisfactory collateral support. Credit enhancement obtained through government guarantee programs may also be used to provide further support as available. The Company originates consumer loans utilizing common underwriting criteria specified in policy. To monitor and manage consumer loan risk, policies and procedures are developed and modified, as needed, jointly by line and staff personnel. This activity, coupled with relatively small loan amounts that are spread across many individual borrowers, minimizes risk. Additionally, trend and outlook reports are reviewed by management on a regular basis. Underwriting standards for 1-4 family, home equity lines and loans follow bank policy, which include, but are not limited to, a maximum loan-to-value percentage of 80%,a maximum housing and total debt ratio of 36% and 42%, respectively and other specified credit and documentation requirements. The Company maintains an independent loan review department that reviews and validates the credit risk program on a periodic basis. Results of these reviews are presented to management. The loan review process complements and reinforces the risk identification and assessment decisions made by lenders and credit personnel, as well as the Bank’s policies and procedures. Purchased Credit-Impaired (“PCI”) Loans. We evaluated loans purchased in the Acquisition in accordance with accounting guidance in ASC 310-30 related to loans acquired with deteriorated credit quality. Acquired loans are considered credit-impaired if there is evidence of significant deterioration of credit quality since origination and it is probable, at the acquisition date, that we will be unable to collect all contractually required payments receivable. Management has determined certain loans purchased in the MLB Acquisition to be PCI loans based on credit indicators such as nonaccrual status, past due status, loan risk grade, loan-to-value ratio, etc. Revolving credit agreements (e.g., home equity lines of credit and revolving commercial loans) are not considered PCI loans as cash flows cannot be reasonably estimated. For acquired loans not considered credit-impaired, the difference between the contractual amounts due (principal amount) and the fair value is accounted for subsequently through accretion. We recognize discount accretion based on the acquired loan’s contractual cash flows using an effective interest rate method. The accretion is recognized through the net interest margin. The following table presents the fair value of purchased credit-impaired and other loans acquired from Mother Lode Bank as of the acquisition date: December 23, 2015 (in thousands) Purchased credit-impaired loans Other purchased loans Total Contractually required payments including interest $ 1,982 $ 44,007 $ 45,989 Less: nonaccretable difference ) 0 ) Cash flows expected to be collected (undiscounted) 879 44,007 44,886 Accretable yield ) ) ) Fair value of purchased loans $ 865 $ 41,966 $ 42,831 13 The following table reflects the outstanding balance and related carrying value of PCI loans as of March 31, 2017 and December 31, 2016: (in thousands) March 31, 2017 December 31, 2016 Unpaid principal balance Carrying value Unpaid principal balance Carrying value Commercial real estate: Commercial real estate- construction $ 0 $ 0 $ 0 $ 0 Commercial real estate- mortgages 0 0 0 0 Land 33 33 Farmland 0 0 0 0 Commercial and industrial 0 0 0 0 Consumer 0 0 0 0 Consumer residential 0 0 0 0 Agriculture 0 0 0 0 Total purchased credit-impaired loans $ $ 33 $ $ 33 For the PCI loans, the accretable yield represents the excess of the cash flows expected to be collected at acquisition over the fair value of the loans at the acquisition date, and is accreted into interest income over the estimated remaining life of the purchased credit-impaired loans using the effective yield method, provided that the timing and amount of future cash flows is reasonably estimable. The cash flows expected to be collected are updated each quarter based on current assumptions regarding default rates, loss severities, and other factors that are reflective of current market conditions. Probable decreases in expected cash flows after acquisition result in the recognition of impairment as a specific allowance for loan losses or a charge-off to the allowance. The accretable yield balance for PCI loans was $14,000 at December 31, 2015, all of which was accreted to interest income during the first quarter of 2016, as each of the PCI loans had short-term maturities. The nonaccretable difference represents the difference between the undiscounted contractual cash flows and the undiscounted expected cash flows, and also reflects the estimated credit losses in the acquired loan portfolio at the acquisition date and can fluctuate due to changes in expected cash flows during the life of the PCI loans. Non-Accrual and Past Due Loans. Loans are considered past due if the required principal and interest payments have not been received as of the date such payments were due. Loans are placed on non-accrual status when, in management’s opinion, the borrower may be unable to meet payment obligations as they become due, as well as when required by regulatory provisions. Loans may be placed on non-accrual status regardless of whether or not such loans are considered past due. When interest accrual is discontinued, all unpaid accrued interest is reversed. Interest income is subsequently recognized only to the extent cash payments are received in excess of principal due. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. Non-accrual loans, segregated by class of loans, were as follows: (in thousands) March 31, 2017 December 31, 2016 Commercial real estate: Commercial real estate- construction $ 0 $ 0 Commercial real estate- mortgages 0 0 Land 2,108 2,715 Farmland 0 0 Commercial and industrial 305 306 Consumer 0 0 Consumer residential 154 16 Agriculture 0 0 Total non-accrual loans $ 2,567 $ 3,037 Excluded from the above non-accrual loan table are the carrying values of Purchased Credit Impaired loans acquired in the MLB Acquisition. Had non-accrual loans performed in accordance with their original contract terms, we would have recognized additional interest income of approximately $37,000 in the three month period ended March 31, 2017, as compared to $149,000 in the same period of 2016. 14 The following table analyzes past due loans including the non-accrual loans in the above table, segregated by class of loans, as of March 31, 2017 (in thousands): March 31, 2017 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Past Due Total Past Due Current Purchased Credit Impaired Loans Total Greater Than 90 Days Past Due and Still Accruing Commercial real estate: Commercial R.E. - construction $ 0 $ 0 $ 0 $ 0 $ 21,063 $ 0 $ 21,063 $ 0 Commercial R.E. - mortgages 0 0 0 0 397,320 0 397,320 0 Land 0 0 2,108 2,108 9,043 33 11,184 0 Farmland 0 0 0 0 55,803 0 55,803 0 Commercial and industrial 75 0 302 377 64,870 0 65,247 0 Consumer 0 0 0 0 714 0 714 0 Consumer residential 0 138 16 154 37,136 0 37,290 0 Agriculture 0 0 0 0 24,273 0 24,273 0 Total $ 75 $ 138 $ 2,426 $ 2,639 $ 610,222 $ 33 $ 612,894 $ 0 The following table analyzes past due loans including the non-accrual loans in the above table, segregated by class of loans, as of December31, 2016 (in thousands): December 31, 2016 30-59 Days Past Due 60-89 Days Past Due Greater Than 90 Days Past Due Total Past Due Current Purchased Credit Impaired Loans Total Greater Than 90 Days Past Due and Still Accruing Commercial real estate: Commercial R.E. - construction $ 0 $ 0 $ 0 $ 0 $ 23,378 $ 0 23,378 $ 0 Commercial R.E. - mortgages 0 0 0 0 389,495 0 389,495 0 Land 0 0 2,715 2,715 7,075 33 9,823 0 Farmland 0 0 0 0 56,159 0 56,159 0 Commercial and industrial 0 0 302 302 63,899 0 64,201 0 Consumer 0 0 0 0 767 0 767 0 Consumer residential 0 0 16 16 38,656 0 38,672 0 Agriculture 0 0 0 0 28,454 0 28,454 0 Total $ 0 $ 0 $ 3,033 $ 3,033 $ 607,883 $ 33 610,949 $ 0 Impaired Loans. Loans are considered impaired when, based on current information and events, it is probable the Company will be unable to collect all amounts due in accordance with the original contractual terms of the loan agreement, including scheduled principal and interest payments. Impairment is evaluated in total for smaller-balance loans of a similar nature and on an individual loan basis for other loans. If a loan is impaired, a specific valuation allowance is allocated, if necessary, so that the loan is reported net, at the present value of estimated future cash flows using the loan’s existing rate or at the fair value of collateral if repayment is expected solely from the collateral. Interest payments on impaired loans are typically applied to principal unless collectability of the principal amount is reasonably assured, in which case interest is recognized on a cash basis. There was no interest income realized on impaired loans for the three months ended March 31, 2017 and 2016. 15 Impaired loans as of March 31, 2017 and December 31, 2016 are set forth in the following tables. PCI loans are excluded from the tables below, as they have not experienced post acquisition declines in cash flows expected to be collected. (in thousands) Unpaid Contractual Principal Balance Recorded Investment With No Allowance Recorded Investment With Allowance Total Recorded Investment Related Allowance March 31, 2017 Commercial real estate: Commercial R.E. - construction $ 0 $ 0 $ 0 $ 0 $ 0 Commercial R.E. - mortgages 0 0 0 0 0 Land 2,424 0 2,108 2,108 680 Farmland 0 0 0 0 0 Commercial and Industrial 352 305 0 305 0 Consumer 0 0 0 0 0 Consumer residential 154 154 0 154 0 Agriculture 0 0 0 0 0 Total $ 2,930 $ 459 $ 2,108 $ 2,567 $ 680 (in thousands) Unpaid Contractual Principal Balance Recorded Investment With No Allowance Recorded Investment With Allowance Total Recorded Investment Related Allowance December 31, 2016 Commercial real estate: Commercial R.E. - construction $ 0 $ 0 $ 0 $ 0 $ 0 Commercial R.E. - mortgages 0 0 0 0 0 Land 3,131 2,715 0 2,715 680 Farmland 0 0 0 0 0 Commercial and Industrial 353 4 302 306 0 Consumer 0 0 0 0 0 Consumer residential 16 16 0 16 0 Agriculture 0 0 0 0 0 Total $ 3,500 $ 2,735 $ 302 $ 3,037 $ 680 Average recorded investment in impaired loans outstanding as of March 31, 2017 and 2016 is set forth in the following table. Average Recorded Investment for the
